Case: 1:17-mj-00633-KLL Doc #: 3 Filed: 05/24/19 Page: 1 of 2 PAGEID #: 17

O33

AO OF (Rev, H/13) Search and Seizure Wartaat

UNITED STATES DISTRICT COURT__ ay Batic
if Ee Zé ri 3: be
for the

Southern District of Ohio

In the Matter of the Searchaut
(Briefly describe the property to be searched

or identify the person by name and address) Case No.

Ke! Rae Wf: > ope
Use of a Cell-Site Simulator to Identify the Cellular Device q E 1 ( MW el aly ob 3
Used by Michael Wayne Anderson

ee eee

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an atlomey for the government requests the search
of the following person or property located in the Southern District of Ohio
(identify the persou or describe the property to be searched ant give tts location):

See Attachment A

| find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Allachment B

 

YOU ARE COMMANDED (0 execute oe cam on or before let SS, vl For toexeeed 14 days)

J in the daytime 6:00 a.m. to 10:00 p.m. al any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a reccipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly retum this warrant and inventory to _____ Honorable Karen L. Litkovitz

(United States Magistrate judee)
@ Pursuant to 18 U.S.C. § 3103a(b), | find that immediate notification may have an adverse result listed in 18 U.S.C,
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
@ for 30 days (not to exceed 30) 0 until, the facts Justifying, the later specific date of

Date and time issued: $/22 2-@ 5! top. yw. Fass OX. a7
fHGQe S Stgire

Hon. Karen L. Litkovitz, U.S. Magistrate Judge

Printed name and tithe

 
  

City and state: Cincinnali, Ohio
Case: 1:17-mj-00633-KLL Doc #: 3 Filed: 05/24/19 Page: 2 of 2 PAGEID #: 18

AO OF (Rev. 11/13) Search and Seizare Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and tipe warrant executed: Copy of wargant and inventory left with:
(:17 MI - G33 w/A WA

 

Inventory made in the presence of : Ww /A

 

Inventory of the property taken and name of any person(s) seized:

LEK SITE Sanuc nen sy A Micnaée. Anibenson

- UNABLE TO ExkE€cuTé s/c “w

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned alone with the ori tinal warrant to the
y Of per) &

designated judge.

Date: 4 /3/ pe FE
Executing Afficer's signature
FOO SA Yyqwer (2 lle.

Printed name and title

 

 

 

 
